                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JARRETT CASTELONIA,                            :
     Plaintiff                                 :           No. 1:19-cv-27
                                               :
             v.                                :           (Judge Kane)
                                               :
C.O. HOLLENBUSH, et al.,                       :
      Defendants                               :

                                           ORDER

      AND NOW, on this 13th date of September 2019, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Defendant Kulenguskey’s motion to dismiss (Doc. No. 38) is GRANTED;

      2. Plaintiff is granted thirty (30) days from the date of this Order to file an amended
         complaint regarding his Eighth Amendment claims against Defendant Kulenguskey.
         If Plaintiff elects to file an amended complaint, Plaintiff is advised to adhere to the
         standards set forth in the Federal Rules of Civil Procedure and the directives set forth
         by this Court in its accompanying Memorandum. Specifically, the amended
         complaint must be complete in all respects. It must be a new pleading which stands
         by itself without reference to the original complaint or any other documents already
         filed. The amended complaint should set forth Plaintiff’s claims in short, concise and
         plain statements as required by Rule 8 of the Federal Rules of Civil Procedure. Each
         paragraph should be numbered. The amended complaint should specify which
         actions are alleged as to which defendants and sufficiently allege personal
         involvement of the defendant in the acts which Plaintiff claims violated his rights.
         Mere conclusory allegations will not set forth cognizable claims. Importantly, should
         Plaintiff elect to file an amended complaint, he must re-plead every cause of action in
         the amended complaint because the amended complaint will supersede the original
         complaint. See Knight v. Wapinsky, No. 12-cv-2023, 2013 WL 786339, at *3 (M.D.
         Pa. Mar. 1, 2013) (stating that an amended complaint supersedes the original
         complaint). Because an amended complaint supersedes the original pleading, all
         causes of action alleged in the original complaint which are not alleged in an
         amended complaint are waived. See id. (citations omitted);

      3. The Clerk of Court is directed to provide Plaintiff a civil rights complaint form to use
         for filing his amended complaint; and

      4. If Plaintiff files an amended complaint, it will supersede the original complaint as set
         forth above. If Plaintiff fails to file an amended complaint within thirty (30) days of
         the date of this Order, the Court will proceed on Plaintiff’s original complaint as to
his claims against Defendants Hollenbush, Shuman, Ashton, Davis, Kovach, and
Greek.


                                             s/ Yvette Kane
                                             Yvette Kane, District Judge
                                             United States District Court
                                             Middle District of Pennsylvania
